—Judgment, Supreme Court, New York County (Kibble Payne, J.), entered January 6, 2000, which, upon a jury verdict in favor of defendants Avis Rent-A-Car and William Smith, dismissed the complaint as against those defendants, unanimously affirmed, without costs.
The court properly denied plaintiffs motion to set aside the verdict. The jury could have reasonably concluded that defendant Smith exercised due care and complied with Vehicle and Traffic Law § 1141 when he made the left turn (see, Di Leone v Hasan, 274 AD2d 410; Rice v Massalone, 160 AD2d 861; DeVivo v Perdue, 144 AD2d 624; Olson v Dougherty, 128 AD2d 920), and the verdict was based upon a fair interpretation of the evidence. Concur — Mazzarelli, J. P., Andrias, Lerner, Saxe and Buckley, JJ.